18-10509-shl      Doc 1320      Filed 12/12/19 Entered 12/12/19 17:59:20                Main Document
                                             Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                    Chapter 11

    FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                           Debtors. 1                         (Jointly Administered)



                   MOTION FOR ADMISSION TO PRACTICE, Pro Hac Vice

         I, John D. VanDeventer, request admission, pro hac vice, before the Honorable Sean H.

Lane, to represent Richard Levin, not in his individual capacity but solely as the chapter 11 trustee

of the Debtors in the above-captioned chapter 11 cases.

         I certify that I am a member in good standing of the bar in the State of Illinois and the bar

of the U.S. District Court for the Northern District of Illinois.

         I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.



Dated: December 12, 2019                         /s/ John D. VanDeventer
       Chicago, Illinois
                                                 John D. VanDeventer
                                                 353 N. Clark Street
                                                 Chicago IL 60654
                                                 Telephone: 312-222-9350
                                                 jvandeventer@jenner.com




1  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
